Callahan, J.
(dissenting). Plaintiff’s letter of retirement from the Rochester Police Department dated December 12, 1974, effective as of November 17, 1974, states, “This is due to the fact of my disability and that the New York State Policemen’s and Firemen’s Retirement System will not grant another 30 day extension regarding my retirement. This letter is being signed without prejudice as to the determination made regarding my pension.” This dramatically demonstrates that the type and form of retirement taken at the time was under stress and personal pressures then existent. The documents and arguments presented at Special Term adequately raise triable issues of fact. (Appeal from order of Monroe Supreme Court — sum*838mary judgment.) Present—Cardamone, J. P., Hancock Jr., Schnepp, Callahan and Moule, JJ.